Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 13-18 are presented for examination.   This office action is in response to the application filed on 1/8/21.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

	Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.
The information disclosure statement (IDS) submitted on 1/8/21 is being considered by the examiner

This application is in condition for allowance except for the following formal matters: 
In the specification:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be more specific to differentiate the invention from similar inventions in the patent literature.


In the claims:
	As to claim 13 in line 4, it appears “the blocks” should be changed to –the plurality of blocks— for clarity.
	As to claim 13 in line 7, it appears “the regions” should be changed to –the plurality of regions— for clarity.
Appropriate correction is required.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: renumbered claims 1-6 are allowable over the prior art of record because an update of a search previously made does not detect the combined claimed elements as set forth in the claims 1-6.   Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a method of controlling a nonvolatile memory including a plurality of blocks, the method comprising: receiving from a host a write command to designate a first identifier of a plurality of identifiers to access a plurality of regions each being a subset of the blocks, an identifier of write data, and storage location information indicative of a storage location in a write buffer of the host where the write data is stored; allocating one of blocks of a common free block group shared by the regions as a write destination block for a region corresponding to the first identifier, and determining a write destination location in the write destination block to which the write data is to be written: notifying the host of an 

The closest prior art, “Memory System And Method For Controlling Nonvolatile Memory” by Kanno et al. (US 2019/0332316) discloses a memory system includes a nonvolatile memory and a controller. The controller acquires, from a host, write data having the same first size as a data write unit of the nonvolatile memory and obtained by dividing write data associated with one write command having a first identifier indicating a first write destination block in a plurality of write destination blocks into a plurality of write data or combining write data associated with two or more write commands having the first identifier. The controller writes the acquired write data having the first size to the first write destination block by a first write operation. However, Kanno 
Therefore, claims 1-6 are allowable over the prior art of records.

Allowable Subject Matter
Claims 1-6 are allowable over the prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS ACTION IS SET TO EXPIRE 2 (TWO) MONTHS FROM THE DATE OF THIS LETTER.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tim Vo can be reached on (571) 272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


/HONG C KIM/Primary Examiner, Art Unit 2138